Exhibit 10.5

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”), is entered into as of December 10, 2010, by and between MPG Office
Trust, Inc., a Maryland corporation, MPG Office, L.P., a Maryland limited
partnership (collectively, the “Company”), and Shant Koumriqian (the
“Executive”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement (as defined
below).
 
WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement (the “Employment Agreement”), effective as of
March 12, 2009; and
 
WHEREAS, pursuant to Section 11(j) of the Employment Agreement, the Employment
Agreement may be amended from time to time by a written agreement executed by
the Company and the Executive; and
 
WHEREAS, the Company and the Executive mutually desire to amend the Employment
Agreement as set forth in this First Amendment.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Employment
Agreement as follows, effective as of the date first above written:
 
1.    Section 4(a)(i) of the Employment Agreement is hereby amended by
(i) deleting the phrase “within 60 days” from the second sentence of such
section and replacing it with the phrase “on the 60th day,” and (ii) deleting
the phrase “(with the exact payment date to be determined by the Company in its
discretion)” from the second sentence of such section.
 
2.    Section 4(a)(ii) of the Employment Agreement is hereby amended by (i)
deleting the phrase “within 60 days” from such section and replacing it with the
phrase “on the 60th day,” and (ii) deleting the phrase “(with the exact payment
date to be determined by the Company in its discretion)” from such section.
3.    Section 4(c)(ii) of the Employment Agreement is hereby amended by deleting
the phrase “within 30 days” from such section and replacing it with the phrase
“on the 60th day,” and (ii) deleting the phrase “(with the exact payment date to
be determined by the Company in its discretion)” from such section.
 
4.    Section 4(c)(iii) of the Employment Agreement is hereby amended by (i)
deleting the phrase “within 60 days” from such section and replacing it with the
phrase “on the 60th day,” and (ii) deleting the phrase “(with the exact payment
date to be determined by the Company in its discretion)” from such section.

--------------------------------------------------------------------------------

    
5.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Employment Agreement.
6.    All other terms and provisions of the Employment Agreement shall remain
unchanged except as specifically modified herein.
 
 
[Signature Page Follows]
 

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.
MPG OFFICE TRUST, INC.,
a Maryland corporation
 
 
By: /s/ JONATHAN L. ABRAMS     
Name: Jonathan L. Abrams
Title: SVP & General Counsel
 
 
MPG OFFICE, L.P.,
a Maryland limited partnership
 
By: MPG Office Trust, Inc.
Its: General Partner
 
 
By: /s/ JONATHAN L. ABRAMS     
Name: Jonathan L. Abrams
Title: SVP & General Counsel
 
 
EXECUTIVE
 
 
By: /s/ SHANT KOUMRIQIAN
Shant Koumriqian
 
 

2